FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

ELSA EMILIA SAMAYOA LANUZA;               
ELSA LOPEZ SAMAYOA,                               No. 07-71943
                       Petitioners,               Agency Nos.
               v.                                A070-643-822
ERIC H. HOLDER JR., Attorney                      A073-972-112
General,                                           OPINION
                      Respondent.
                                          
          On Petition for Review of an Order of the
               Board of Immigration Appeals

                  Submitted February 5, 2010*
                     Pasadena, California

                       Filed March 5, 2010

 Before: Kim McLane Wardlaw and Consuelo M. Callahan,
  Circuit Judges, and John W. Sedwick,** District Judge.

                       Per Curiam Opinion




  *The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
  **The Honorable John W. Sedwick, United States District Judge for the
District of Alaska, sitting by designation.

                                3445
3446            SAMAYOA LANUZA v. HOLDER




                       COUNSEL

Joseph S. Porta, Esq., Law Offices of Cohen, Porta, & Kim,
Los Angeles, California, for the petitioners.
                     SAMAYOA LANUZA v. HOLDER                         3447
Kiley L. Kane, Office of Immigration Litigation, Civil Divi-
sion, U.S. Department of Justice, Washington, District of
Columbia, for the respondent.


                               OPINION

PER CURIAM:

   Elsa Emilia Samayoa Lanuza (“Samayoa”) and her daugh-
ter, Elsa Lopez Samayoa (“Lopez”), are natives and citizens
of Guatemala. They petition for review of the Board of Immi-
gration Appeals’ (“BIA”) affirmance of an Immigration
Judge’s (“IJ”) decision pretermitting their applications for
special rule cancellation of removal under Section 203 of the
Nicaraguan and Central American Relief Act of 1997
(NACARA), Pub. L. No. 105-100, 111 Stat. 2160, 2193-2201
(Nov. 19, 1997), amended by Pub. L. No. 105-139, 111 Stat.
2644, 2644-45 (Dec. 2, 1997).1 To the extent that we have
jurisdiction, it is pursuant to 8 U.S.C. § 1252. We review
claims of constitutional violations de novo. Torres-Aguilar v.
INS, 246 F.3d 1267, 1271 (9th Cir. 2001). We dismiss in part
and deny in part.

   [1] The government argues, and Samayoa does not contest,
that we lack jurisdiction to consider Samayoa’s application
for relief. The Illegal Immigration Reform and Immigrant
Responsibility Act of 1996 (IIRIRA), Pub. L. No. 104-208,
§ 309(c)(5)(C)(ii), 110 Stat. 3009 (1996), expressly precludes
us from reviewing the BIA’s determination of eligibility for
NACARA § 203 relief. Section 309(c)(5)(C)(ii) provides that
“[a] determination by the Attorney General as to whether an
alien satisfies the requirements of clause (i) is final and shall
not be subject to review by any court.” IIRIRA
  1
    The IJ and the BIA granted the petitioners’ request that Samayoa act
as the lead applicant, and that Lopez act as a derivative beneficiary of the
petition.
3448             SAMAYOA LANUZA v. HOLDER
§ 309(c)(5)(C)(ii), as amended by NACARA, Pub. L. No.
105-100 (1997). Therefore, we lack jurisdiction to determine
Samayoa’s statutory eligibility for NACARA § 203 relief.

   [2] Samayoa also argues that she was denied due process
because the IJ determined that she was ineligible for
NACARA § 203 relief before she began to testify. The record,
however, belies this contention. The IJ reviewed all the record
evidence, heard counsel’s arguments and Samayoa’s testi-
mony, allowed cross-examination, and directly questioned
Samayoa over the course of four hearings before making the
ineligibility determination. Therefore, the IJ did not violate
Samayoa’s constitutional right to due process by depriving
her of a full and fair hearing and a reasonable opportunity to
present evidence on her behalf.

  We dismiss the appeal for lack of jurisdiction in part, and
deny in part.

  DISMISSED; DENIED.